Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about January 31, 1990, which dismissed the CPLR article 78 petition seeking a permanent injunction barring respondents from requiring petitioner to appear pursuant to Civil Service Law § 72 for a second session of a psychiatric examination, unanimously affirmed, without costs. The appeal from the order of the same court, entered on or about February 22, 1990, which denied petitioner’s motion for reargument, is dismissed as not appealable, without costs.
Respondent Commissioner of the Department of Environmental Protection directed petitioner to appear for a psychiatric examination on December 4, 1989, following several incidents of conflict between petitioner and his co-workers, and petitioner’s attendant allegations of conspiracies against him. We have reviewed the record and find no basis for disturbing the decision of the Commissioner requiring petitioner to undergo medical evaluation to determine his fitness to perform as a civil engineer. Furthermore, we are in agreement with the IAS court that section 72 of the Civil Service Law nowhere requires that a medical examination be conducted in a single session. Thus, it was proper for the Commissioner to notice petitioner for a further session of the examination to *681conduct tests which were recommended based upon the initial examination. Concur—Sullivan, J. P., Carro, Rosenberger, Ellerin and Kupferman, JJ.